Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angeline R. Babel on Tuesday, February 8, 2022 @5:22 pm.

The application has been amended as follows: 
In the Claims
Claim 1, line 4 of the claim: 

-- C2-C20 alkene -- .

Claim 2, lines 1-2 of the claim:
	replace “L is a C6-C20 alkyl”  with  
-- n is selected from an integer from 6 to 20 -- .

Claim 2, line 2 of the claim:
	replace “fomula Ia”  with  -- formula Ia -- .

Claim 6, line 2 of the claim:
	replace “administering” with  
-- administering to the subject -- .

Claim 6, line 6 of the claim: 
replace “C4-C20 alkene”  with 
-- C2-C20 alkene -- .

Claim 7, line 2 of the claim:
	replace “Mito1-lonidamine”  with  


Claim 10, line 2 of the claim:
	replace “administering” with  
-- administering to the subject -- .

Claim 10, line 6 of the claim: 
replace “C4-C20 alkene”  with 
-- C2-C20 alkene -- .

Claim 12, line 2 of the claim:
	replace “administering” with  
-- administering to the subject -- .


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


February 9, 2022
Book XXVI, page 261